273 P.3d 963 (2012)
2012 UT App 66
KNIGHT ADJUSTMENT BUREAU, Plaintiff and Appellee,
v.
Eric M. SANCHEZ, Defendant and Appellant.
No. 20110881-CA.
Court of Appeals of Utah.
March 8, 2012.
Eric M. Sanchez, West Valley City, Appellant Pro Se.
Jay V. Barney, Sandy, for Appellee.
Before Judges ORME, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Eric M. Sanchez appeals the district court's order entered on August 31, 2011. This matter is before the court on a sua sponte motion for summary disposition. Sanchez does not oppose the motion for summary disposition. We dismiss the appeal for lack of jurisdiction.
¶ 2 Rule 4 of the Utah Rules of Appellate Procedure provides that a notice of appeal must be filed within thirty days of the entry of the final order or judgment appealed. See Utah R.App. P. 4(a). If a notice of appeal is not timely filed, this court lacks jurisdiction to consider the appeal. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616. If this court lacks jurisdiction over an appeal, we have only the authority to dismiss the appeal. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App. 1989).
¶ 3 On August 31, 2011, the district court entered the final judgment in the underlying matter. On October 3, 2011, Sanchez filed his notice of appeal in the district court. Because the notice of appeal was not timely filed, this court lacks jurisdiction to consider the appeal. See Serrato, 2000 UT App 299, ¶ 7, 13 P.3d 616. Thus, we are required to *964 dismiss the appeal for lack of jurisdiction. See Varian-Eimac, Inc., 767 P.2d at 570.
¶ 4 Accordingly, the appeal is dismissed.